Opinion.
Chalmers, C. J.:
The true construction of exhibit B is, that the delivery of the eighty bales of cotton and the sale of the land, which, according to the terms of the contract was to follow immediately upon such delivery, were to satisfy and discharge all indebtedness due by Harris’ estate to Acker. Appellants put too much stress upon the words of one sentence in the agreement, ignoring the manifest meaning of the entire instrument.
No matter how plain the literal reading of a special clause of an instrument may be, it will not authorize a construction that will make the whole instrument an absurdity, or will strike other important clauses from the paper. Such would be the effect of the construction contended for by appellants in this case. It cannot be supposed for a moment that the parties intended that all the debts due by Harris’ estate should be paid and satisfied by the reception of less than half of the amount due, and that the land should then be sold under the trust deed, without the existence of any debts for which it could be sold. This would be a palpable ab- - surdity. Inasmuch, therefore, as there can be no question that a sale was stipulated to be made after the deliveiy of the cotton, it must be that the meaning is that it was the sale and the delivery of the cotton together which were to operate as a payment, and satisfaction of the mortgage. Any other construction than this makes the provision for a sale an absurdity, and we cannot ignore the fact that a sale was contemplated and stipulated for.

Decree affirmed.